DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the Request for Continued Examination under 37 CFR 1.114 filed 14 March 2022 for the application filed 23 December 2019. Claims 25-30 are pending:
Claims 1-24 have previously been canceled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 March 2022 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged: this application is a DIV of 15/649,194, filed 13 July 2017, now abandoned, which is a CON of 13/885,113, filed 17 April 2014, now abandoned, which is a 371 of PCT/US2011/061386, filed 18 November 2011.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 61/415,548, filed 19 November 2010, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first Application No. 61/415,548 is deficient in providing support for a glycoside solution having a pH from about 4 to about 6 as claimed in pending Claim 25 and instead discloses a pH of 7 to 11 (see pg. 7, lines 19-21). Further, Application No. 61/415,548 is deficient in providing support for an elution solvent having about 10-40% w/w ethanol and about 60-90% w/w water as claimed in pending Claim 25, much less the narrower ranges of 20-35% w/w ethanol and 65-80% w/w water (Claim 27) and 25-33% w/w ethanol and 67-75% w/w water (Claim 28) and instead discloses only the ranges of 10 to 50 wt% ethanol and 20 to 30 wt% ethanol in water (see pg. 9, lines 18-20). For these reasons, Application No. 61/415,548 fails to provide adequate support or enablement for one or more claims of this application and therefore, the earliest effective filing date accorded to this application is that of PCT/US2011/061386, filed 18 November 2011.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 March 2022 was filed after the mailing date of the Notice of Allowance on 13 December 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 25:
lines 3-4: “contacting a macroporous neutral adsorbent resin with a glycoside solution, which 
line 7: “contacting the [[that ]]macroporous neutral adsorbent resin with at least one…”.
Claim 28:
line 2: “comprises [[from ]]about 25-33% w/w ethanol and [[from ]]about 67-75% w/w water.”

Allowable Subject Matter
s 25-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed toward a method for preparing a composition enriched with rebaudioside D wherein a macroprous neutral adsorbent resin is contacted with a glycoside solution at a slightly basic pH of 4-6 such that rebaudioside D and other steviol glycosides are adsorbed onto the resin; subsequently, rebaudioside D is selectively eluted by washing the resin with an elution solvent comprising 10-40% w/w ethanol in water.
Due to the early effective filing date of this application, 18 November 2011, the availability of relevant prior art is limited. Most prior art have focused on the isolation/purification of rebaudioside A and other glycosides. The closest prior art is MARKOSYAN et al. (WO 2011/112892 A1). MARKOSYAN discloses a method for purifying steviol glycosides, specifically rebaudioside D, from a solution of steviol glycosides by passing the solution through a plurality of adsorbent resins; desired rebaudioside D is eluted with an alcohol solution (pg. 8, lines 1-14). Such alcohol solutions include ethanol (pg. 13, lines 10-12) at a range of 0.1 to 40% v/v in water (pg. 13, lines 18-22; pg. 14, lines 1-6). Such resins include AMBERLITE ® resins (i.e., macroprous divnyl benzene resins; pg. 13, lines 13-14). However, MARKOSYAN is deficient in disclosing the claimed pH range of the glycoside solution. While MARKOSYAN does disclose extracting from the stevia plant at an acidic pH (pg. 22, lines 20-21), MARKOSYAN further teaches treatment of the extract with calcium oxide (pg. 25, lines 7-end) prior to purification on the taught plurality of adsorbent resins.
Another prior art, ZHANG et al. (WO 2012/088598 A1; published 5 July 2012, after the effective filing date of the claimed invention), does disclose a similar method, i.e., loading a steviolbioside extract containing rebaudioside B and rebaudioside D onto a macroporous adsorption column at pH between 4 and 5 and subsequently eluting with alcohol (e.g., ethanol) at a concentration of at least 65% (see Claims 1, 16). However, the presently claimed invention requires a lower ethanol concentration elution solvent.
Another prior art, ZHOU et al. (US Patent 6,228,996) discloses the purification of diterpene glycosides from plant extract solution using adsorbent resins but with a very high ethanol content elution solvent and further fails to disclose a plant extract solution pH.
Similarly, PAYZANT et al. (US Patent 5,962,678) discloses the purification of glycosides, specifically rebaudioside A, from an extract solution from stevia plant using an Amberlite XAD-7 resin, but teaches a methanol elution solvent and fails to disclose an extract solution pH. Other similar prior art from this era have focused on .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777